COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:         In re Steadfast Funding, LLC, et al., Relators

Appellate case number:       01-19-00463-CV

Trial court case number:     2016-64847

Trial court:                 190th District Court of Harris County

        On June 21, 2019, relators, Steadfast Funding, LLC, et al., filed a petition for a writ
of mandamus seeking to compel the respondent trial judge to rule on all of their pending
motions in the underlying proceeding. With their petition, relators also filed an “Motion
for Emergency Stay” seeking to stay the trial setting for June 25, 2019, pending disposition
of its mandamus petition. See TEX. R. APP. P. 52.10(a).

        On June 24, 2019, real parties in interest (“RPIs”) David Alvarez, 2017 Yale
Development, LLC, and D&A Alvarez Group, LLC, filed a “Preliminary Response and
Motion for Sanctions” in opposition to the mandamus petition. On June 25, 2019, the RPIs
filed a “Supplemental Response and Renewed Motion for Sanctions,” attaching the
respondent trial judge’s June 24, 2019 order continuing the June 25, 2019 bench trial date
until July 2, 2019, following rulings on the pending motions for summary judgment. Later
on June 25, 2019, relators filed a letter attaching the respondent trial judge’s June 25, 2019
amended order continuing the June 25, 2019 bench trial date until July 9, 2019, for any
outstanding issues, if any, following rulings on the pending motions for summary
judgment. Thus, the Court dismisses as moot the relators’ motion for emergency stay.

      The Court requests a response by relators to the RPIs’ motion for sanctions and
renewed motion for sanctions. The response, if any, shall be filed within 10 days from
the date of this order. See TEX. R. APP. P. 2, 45.

      It is so ORDERED.
Judge’s signature: _____/s/ Evelyn V. Keyes_____
                    Acting individually  Acting for the Court
Date: _June 27, 2019__